Court of Appeals, State of Michigan

                                                ORDER

                                                                               Patrick M. Meter
 Cassidy Rae Studio LLC v Michael Bock                                           Presiding Judge

 Docket No .    345984                                                         Colleen A. O' Brien

 LC No .        17-005093-CB                                                   Jonathan Tukel
                                                                                 Judges


                 The Court orders that the motion for reconsideration is GRANTED to the extent that
Section E and footnote 4 of the opinion are rescinded. Through no fault of plaintiffs counsel, the panel
did not utilize the complete brief submitted by plaintiff. However, after review of the complete brief, the
Court's disposition is not altered. Thus, in all other respects, the motion for reconsideration is DENIED.
To effectuate this ruling, this Court's opinion issued December 26, 2019 is hereby VACATED. A new
opinion is attached to this order.




                         A true copy entered and certified by Jerome W. Zimmer Jr. Chief Clerk, on




                                 FEB 1 1 2020
                                         Date